             Case 1:20-cv-00699 Document 1 Filed 03/10/20 Page 1 of 11



                         THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

  NATIONAL CASUALTY COMPANY,         )
                                     )
                       Plaintiff,    )
                                     )                               1:20-cv-699
                                                                No. ________________
  v.                                 )
                                     )
  HENRY A. SOLOMON and               )
  THE ATLANTA CHANNEL COMPANY, INC., )
                                     )
                       Defendants.   )

                     COMPLAINT FOR DECLARATORY JUDGMENT

        Plaintiff, NATIONAL CASUALTY COMPANY (“National Casualty”), by and through

its attorneys, brings this Complaint for Declaratory Judgment against Defendants, HENRY A.

SOLOMON (“Solomon”) and THE ATLANTA CHANNEL COMPANY, INC. (“Atlanta

Channel”), and alleges and states as follows:

                                STATEMENT OF THE CASE

        1.     National Casualty brings this insurance coverage action to obtain a declaratory

judgment finding that it has no duty to defend or indemnify Solomon under a “Lawyers Professional

Liability Insurance Claims Made and Reported Policy” with respect to an action currently pending

in this District Court, captioned The Atlanta Channel, Inc. v. Henry A. Solomon, et al., Case No.

1:15-cv-01823-RC, filed on October 26, 2015 (the “Underlying Lawsuit”).

                          PARTIES, JURISDICTION AND VENUE

        2.     Jurisdiction in this matter is based upon diversity of citizenship pursuant to 28

U.S.C. § 1332(a)(1) and the amount in controversy exceeds $75,000.

        3.     Plaintiff National Casualty is a Wisconsin corporation with its principal place of

business in Scottsdale, Arizona and is licensed to do business in the District of Columbia.
             Case 1:20-cv-00699 Document 1 Filed 03/10/20 Page 2 of 11



       4.      At all times relevant to this declaratory judgment action and the Underlying

Lawsuit, Defendant Solomon has been an individual and a resident of the District of Columbia.

       5.      At all times relevant to this declaratory judgment action and the Underlying

Lawsuit, Defendant Atlanta Channel has been a Florida corporation with its principal place of

business in Georgia.

       6.      Diversity jurisdiction exists because: (a) there is complete diversity of citizenship

between Plaintiff National Casualty and Defendants Solomon and Atlanta Channel and (b) the

amount in controversy, inclusive of the continuing cost of defending Solomon and the potential

cost of indemnifying Solomon with respect to the Underlying Lawsuit, exceeds $75,000.

       7.      Venue is appropriate under 28 U.S.C. § 1391(b) because National Casualty’s

insured, Solomon, resides in this District, the Underlying Action is venued in this District, and

National Casualty’s defense and indemnity obligations, if any, must be paid in this District.

       8.      Defendant Atlanta Channel filed the Underlying Action in this District.

       9.      Defendant Solomon did not object to Defendant Atlanta Channel’s filing of the

Underlying Action in this District.

       10.     An actual justiciable controversy exists between Plaintiff National Casualty and

Defendants Solomon and Atlanta Channel, and by the terms and provisions of Rule 57 of the

Federal Rules of Civil Procedure and 28 U.S.C. §§ 2201 and 2202, this Court is invested with the

power to declare the rights and liabilities of the parties hereto and to grant such relief as it deems

necessary and proper.

                                              THE POLICY

       11.     National Casualty issued to Solomon a “Lawyers Professional Liability Insurance

Claims Made and Reported Policy,” No. LPO-0011 833, which is a renewal of #LPO-0010 276,




                                                  2
              Case 1:20-cv-00699 Document 1 Filed 03/10/20 Page 3 of 11



with a policy period of June 1, 1999 to June 1, 2000 (the “Policy”). The Policy includes an

endorsement for a “Supplemental Extended Reporting Period” policy period of June 1, 2000 to

“No Expiration”. A true and correct copy of the Policy is marked as Exhibit A.

       12.      The Policy, in part, subject to its terms, provisions, conditions, and exclusions,

provides as follows as amended by the FIRST DOLLAR DEFENSE AND CLAIM EXPENSE IN

ADDITION TO LIMITS OF LIABILITY Endorsement:


             WE will pay on YOUR behalf all sums which YOU become legally obligated to pay
             as DAMAGES as a result of CLAIMS first made against YOU and reported to US in
             writing during the POLICY YEAR or Extended Reporting Period, if applicable,
             provided that:

             1. the WRONGFUL ACT giving rise to the CLAIM occurred on or after the PRIOR
                ACTS DATE shown in Item 3. of the Declarations; and

             2. notice of the WRONGFUL ACT was not given nor required to be given to any
                prior insurer; and

             3. prior to the inception date of the first policy issued to YOU by US and continuously
                renewed by US, YOU had no reasonable basis to believe that such WRONGFUL
                ACT had been committed or that a CLAIM would be made against YOU alleging
                such WRONGFUL ACT.

             B. DEFENSE

             WE have the right and duty to defend any suit against YOU seeking DAMAGES
             because of a WRONGFUL ACT even if any of the allegations in the suit are
             groundless, false or fraudulent. WE have the right to appoint counsel and investigate
             any CLAIM or suit. However, WE will not settle or compromise a CLAIM or suit
             without YOUR written consent. If consent is refused and YOU elect to contest the
             CLAIM or continue legal proceedings, then OUR liability for the CLAIM will not
             exceed the amount for which the CLAIM could have been settled, plus CLAIM
             EXPENSE incurred up to the date of YOUR refusal.

             If the allegation(s) is excluded under this policy, there shall be no duty to defend such
             CLAIM.

             WE are not obligated to pay any DAMAGES or CLAIM EXPENSE or defend any
             suit after the applicable limits of OUR liability have been exhausted by payment of
             DAMAGES or CLAIM EXPENSE.



                                                   3
 Case 1:20-cv-00699 Document 1 Filed 03/10/20 Page 4 of 11



WE have the right, but no duty, to appeal any judgment.

YOU, except at YOUR own cost and for YOUR own account, will not:

1. make any payment;

2. admit any liability;

3. settle any CLAIM;

4. assume any obligation; or

5. incur any expense

without OUR written consent.

                                         *   *   *

E. DEFINITIONS

Whenever used in this policy, the following words have these meanings:

1. CLAIM(S) – means an oral or written notice from any party that it is their intention
   to hold YOU responsible for any WRONGFUL ACT in performing legal,
   arbitration, mediation, title agent or notary services. CLAIM also means YOUR
   knowledge of circumstances which could reasonably be expected to give rise to
   such notice; provided YOU tell us in writing of such circumstances during the
   POLICY YEAR. Notice includes, but is not limited to, service of suit or institution
   of arbitration proceedings.

2. CLAIM EXPENSE—means expenditures including, but not limited to:
   a. legal services charged by a lawyer(s) WE designate;
   b. costs of investigations;
   c. experts;
   d. court costs; and
   e. other similar expenses WE incur in the investigation, adjustment, defense or
      appeal of a CLAIM or suit.

    CLAIM EXPENSE does not include salary charges or expenses of OUR regular
    employees.

 3. DAMAGES—means a monetary judgment, award or settlement.

                                         *   *   *




                                     4
 Case 1:20-cv-00699 Document 1 Filed 03/10/20 Page 5 of 11



9. POLICY YEAR—means the period of one year following the effective date and
   hour of this policy or, if the time between the effective date and the termination
   of the policy is less than one year, such lesser period.

                                         *   *   *

15. WRONGFUL ACT(S)—means any actual or alleged negligent act, error,
   omission or PERSONAL INJURY YOU or any person or entity for whom YOU
   are legally responsible commit, but only in the performance of legal, arbitration,
   mediation, title agent or notary services for or on behalf of the NAMED INSURED
   or any PREDECESSOR FIRM(S), or while participating as a member, director
   or officer of a professional bar association. This also includes services rendered by
   YOU in an attorney-client relationship as a trustee, administrator, conservator,
   executor, guardian, receiver or similar fiduciary capacity.

                                         *   *   *

The Policy is amended by the FIRST DOLLAR DEFENSE AND CLAIM
EXPENSE IN ADDITION TO LIMITS OF LIABILITY Endorsement, which
provides, in part, that an Insured is responsible for contributing a $25,000 annual
aggregate RETENTION. The Endorsement defines RETENTION as:

       II. Section E. DEFINITIONS, 4. DEDUCTIBLE, of the policy is deleted its
           entirety and replaced by the following:

           4. RETENTION—means the amount YOU must contribute to
              DAMAGES. The RETENTION will not apply to CLAIM
              EXPENSE.

        III.    The term RETENTION replaces the term DEDUCTIBLE wherever
                found in this policy.

                                         *   *   *

   The Endorsement additionally modifies the Policy’s Section H. LIMITS of
   LIABILITY as follows:

       VIII. Section H. LIMITS OF LIABILITY is deleted in its entirety and is
       replaced by the following:

       H. LIMITS OF LIABILITY

           Regardless of:

           a.      the number of YOU who are insured under the policy;




                                     5
Case 1:20-cv-00699 Document 1 Filed 03/10/20 Page 6 of 11



        b.      all persons or organizations who sustain DAMAGES payable
                under this policy; and/or

        c.      suits brought on account of coverage afforded by the policy.

     OUR liability is limited as follows:

        1.      The Limit of Liability stated in Item 4. (A) of the Declarations page
                is the limit of OUR liability for all DAMAGES arising out of each
                CLAIM first made and reported in writing during the POLICY
                YEAR or Extended Reporting Period.

        2.      The Limit of Liability stated in Item 4. (B) of the Declarations page
                is subject to the above provisions respecting EACH CLAIM and is
                the maximum limit of OUR liability for all DAMAGES for each
                POLICY YEAR. In no event will OUR total Limit of Liability be
                increased for any Extended Reporting Period.

                                          *           *   *

        3.      WE will be liable to pay CLAIM EXPENSE on YOUR behalf; and
                OUR obligation to pay DAMAGES on YOUR behalf shall apply
                in excess of the RETENTION (as stated in this endorsement) and
                YOU agree not to reinsure the RETENTION without OUR
                knowledge and permission. The RETENTION will not apply to
                CLAIM EXPENSE. YOUR RETENTION for all DAMAGES in
                any POLICY YEAR is the Annual Aggregate amount shown above
                in Item 5. RETENTION.

        4.      One or more CLAIMS based on or arising out of the same
                WRONGFUL ACT(S) or a series of related WRONGFUL
                ACT(S) of YOU will be considered a single CLAIM. The CLAIM
                will be subject to the Limit of Liability in effect at the time such
                CLAIM was first reported in writing to US. Only one
                RETENTION will apply to such CLAIM.

                                      *       *   *

J. INSURED’S DUTIES IN THE EVENT OF CLAIM OR SUIT

  1. In the event of a CLAIM, the NAMED INSURED must give US, as soon as
     practicable, written notice of:

     a. the specific WRONGFUL ACT; and




                                  6
             Case 1:20-cv-00699 Document 1 Filed 03/10/20 Page 7 of 11



                    b. the injury or damage which has or may result from the WRONGFUL ACT;
                       and

                    c. the names and addresses of the claimants or potential claimants; and

                    d. the circumstances by which YOU first became aware of such
                       WRONGFUL ACT.

                 2. If CLAIM is made or suit is brought against YOU, YOU will immediately
                    forward to US every demand, notice, summons or other process received by
                    YOU or YOUR representative.

                 3. WE will have full discretion in the handling of any CLAIM, and YOU will
                    give full information and assistance as WE may reasonably require. YOU will
                    cooperate with US and, at OUR request, consent to being examined and
                    questioned by OUR representative, under oath, if necessary. At OUR request,
                    YOU will attend hearings, depositions and trials and assist in effecting
                    settlement, securing and giving evidence, and obtaining the attendance of
                    witnesses. YOU will cooperate in the conduct of suits as well as in giving
                    written statements to OUR representatives and defense counsel.

                                                    *   *   *
See Exhibit A.

                                THE UNDERLYING LAWSUIT

       13.       A Second Amended Complaint was filed in the Underlying Lawsuit on June 11,

2017. The Second Amended Complaint seeks to hold Solomon liable for filing an allegedly

defective ACI Statement. A true and correct copy of the Second Amended Complaint is marked

as Exhibit B.

       14.       The Second Amended Complaint alleges that Solomon filed the ACI Statement on

or about December 29, 1999 and the FCC dismissed the ACI Statement on June 9, 2000.

       15.       Discovery conducted in the Underlying Lawsuit has revealed Solomon’s awareness

of one or more WRONGFUL ACTS [as defined by the Policy—see Exhibit A], which Solomon

contemporaneously reported to ACI, but not to National Casualty. Thereafter, Solomon engaged




                                                7
              Case 1:20-cv-00699 Document 1 Filed 03/10/20 Page 8 of 11



in multiple filings in an effort to address the allegedly defective ACI Statement including a Petition

for Reconsideration filed on June 22, 2000 and an Application for Review on December 20, 2000.

       16.       Further, with Solomon’s knowledge, a Petition for Reconsideration was filed on

December 7, 2012. National Casualty, however, was not notified of any circumstances relating to

the allegedly defective ACI Statement until November 2012. This delay of more than 12 years

after the FCC’s initial ruling on June 9, 2000, dismissing the ACI Statement, was substantially

untimely and violates the following Policy provision:

       I. NOTIFICATION

             1. If during the POLICY YEAR or the Extended Reporting Period:

                 a. YOU receive written or oral notice from any party that it is the intention of such
                     party to hold YOU responsible for any WRONGFUL ACT(S); or

                 b. YOU become aware of circumstances which could reasonably be expected to
                     give rise to such notice,

                 then:

                 YOU will tell us in writing as soon as practicable, but no later than the end of the
                 POLICY YEAR or Extended Reporting Period.

                                                   *      *       *

See Exhibit A.

       17.       Based on the circumstances alleged in the Second Amended Complaint (see Exhibit

B), Solomon was obligated to inform National Casualty of circumstances that could give rise to a

claim against him in June 2000 after the FCC dismissed the ACI Statement. National Casualty

received no notice of the circumstances of this matter until late 2012.

       18.       National Casualty is funding Solomon’s defense for the Underlying Lawsuit.

       19.       National Casualty has fulfilled all of its obligations under the Policy owed to

Solomon to date.



                                                   8
                Case 1:20-cv-00699 Document 1 Filed 03/10/20 Page 9 of 11



 COUNT I – NATIONAL CASUALTY HAS NO DUTY TO DEFEND OR INDEMNIFY
                            SOLOMON

          20.    National Casualty incorporates by reference paragraphs 1-19 above as if fully stated

herein as Paragraph 21.

          21.    With respect to the Underlying Lawsuit, National Casualty has no duty to defend

and no duty to indemnify Solomon because he did not notify National Casualty of the

circumstances surrounding his claim as soon as practicable and his failure to do so breached his

notice obligations under the Policy.

          22.    With respect to the Underlying Lawsuit, National Casualty has no duty to defend

and no duty to indemnify Solomon because Solomon’s failure to notify National Casualty of

the circumstances surrounding his claim as soon as practicable breached his notice obligations

under the Policy.

COUNT II – GREAT AMERICAN HAS NO DUTY INDEMNIFY ATLANTA CHANNEL

          23.    National Casualty incorporates by reference paragraphs 1-22 above as if fully stated

herein.

          24.    Atlanta Channel is a necessary and indispensable party to this declaratory judgment

action because it may in the future, following the completion of all trial and post-trial proceedings

in its favor, become a judgment creditor with respect to any verdict and corresponding final

judgment entered against Solomon with respect to the Underlying Lawsuit.

          25.    No money is available from the Policy to satisfy any final judgment in favor of

Atlanta Channel arising out of the Underlying Lawsuit because no coverage under the Policy

exists.




                                                  9
            Case 1:20-cv-00699 Document 1 Filed 03/10/20 Page 10 of 11



       WHEREFORE, Plaintiff National Casualty respectfully requests this Court enter a

declaratory judgment in its favor and against Defendants Solomon and Atlanta Channel, declaring,

adjudging, and decreeing as follows:

       A.     That Plaintiff National Casualty has no duty to defend Defendant Solomon with

respect to the Underlying Lawsuit

       B.     That Plaintiff National Casualty has no duty to indemnify Defendant Solomon with

respect to the Underlying Lawsuit;

       C.     That Plaintiff National Casualty has no obligation to indemnify Defendant Atlanta

Channel for any future final judgment awarded in favor of Defendant Atlanta Channel arising out

of the Underlying Lawsuit; and

       D.     That Plaintiff National Casualty is entitled to such other and further relief, as this

Court deems appropriate.

DATED: March 10, 2020

                                             Respectfully submitted,

                                             GOLDBERG SEGALLA LLP


                                             By:    /s/ Thomas P. Bernier
                                             One of the Attorneys for Plaintiff National Casualty
                                             Company

Thomas P. Bernier, Esq.
GOLDBERG SEGALLA LLP
Mailing Address:
P.O. Box 677
Buffalo, NY 14201
Physical Address:
111 South Calvert Street, Suite 2000
Baltimore, MD 21202-6114
Tel: (443) 615-7502
Fax: (443) 615-7599
tbernier@goldbergsegalla.com



                                               10
              Case 1:20-cv-00699 Document 1 Filed 03/10/20 Page 11 of 11



Admission Application Approved/Swearing-In Ceremony Pending:
Larry D. Mason, Esq.
GOLDBERG SEGALLA LLP
Mailing Address:
P.O. Box 957
Buffalo, NY 14201
Physical Address:
222 West Adams Street, Suite 2250
Chicago, IL 60606
Tel: (312) 572-8444
Fax: (312) 572-8401
lmason@goldbergsegalla.com


25750650.v1




                                          11
